[pic]

                              COURT OF APPEALS

                          SECOND DISTRICT OF TEXAS

                                 FORT WORTH

                             NO. 02-16-00404-CR
                             NO. 02-16-00405-CR


|Gilbert William Anderson, III     |    |APPELLANT                        |
|                                                                          |
|V.                                                                        |
|The State of Texas                |    |STATE                            |


y
                                ------------

               FROM THE 415th District Court OF Parker COUNTY
                    TRIAL COURT NO. CR16-0118, CR16-0108

                                ------------

                               ABATEMENT ORDER

                                ------------
      Our review of the appellate records in these cases indicates that  the
trial court’s certifications of Appellant Gilbert  William  Anderson,  III’s
right to appeal are defective.  The trial court’s nonstandard  certification
in each case certifies that the case “is not a plea-bargain  case,  and  the
defendant has the right of appeal as to punishment only.”
      Appellant states in his brief, however,  that  “[t]he  [S]tate  waived
other counts [besides deadly conduct and felon in possession of a  firearm],
including habitual counts, in exchange for Appellant’s pleas of guilty  with
punishment to be  set  by  a  jury,  thus  capping  his  maximum  punishment
exposure to twenty (20) years concurrently.   (RR4:5-11).”   Our  review  of
the reporter’s record  confirms  that  this  bargain  occurred.   The  State
waived a third allegation—aggravated assault with a  deadly  weapon—as  well
as one of two enhancement paragraphs  in  exchange  for  Appellant’s  guilty
pleas.  The Texas Court of Criminal Appeals has  held  that  a  guilty  plea
made in exchange for a sentencing cap is a  plea  bargain  for  purposes  of
rule 25.2(a)(2).  Shankle v. State, 119 S.W.3d 808, 812–14 (Tex. Crim.  App.
2003).
      Appellant also signed a document waiving all pretrial motions and  his
rights of appeal in each case; these waivers were  not  specified  when  the
parties placed the terms of  the  bargain  on  the  record  in  open  court.
Compare Jones v. State, 488 S.W.3d 801, 805,  807  (Tex.  Crim.  App.  2016)
(upholding presentence  boilerplate  waiver  when  the  State  abandoned  an
enhancement  paragraph  that  lowered  the   minimum   statutory   term   of
confinement), with Ex parte De Leon, 400 S.W.3d 83,  89  (Tex.  Crim.  App.
2013) (holding that waiver was not a binding term of the  bargain  and  that
it did not override the trial court’s permission to appeal).  It is  unclear
from the records whether the trial court has given Appellant  permission  to
pursue these appeals despite the waivers and bargain.
      Accordingly, we ABATE these causes and REMAND them to the trial court.
 For each case,  we  direct  the  trial  court  to  file  in  this  court  a
supplemental  clerk’s  record  containing  an   amended   certification   of
appellant’s right to appeal that comports  with  the  record  on  or  before
Tuesday, January 2, 2018.  See Tex. R. App. P. 25.2(a)(2), (d),  (f),  37.1;
Marsh v. State, 444 S.W.3d 654, 659–60 (Tex. Crim. App. 2014).   Should  any
proceedings related to amending the certifications occur in open court,  the
trial court shall also ensure  that  a  supplemental  reporter’s  record  of
those proceedings is filed in this court on or before  Tuesday,  January  2,
2018.  The trial court shall  use  whatever  means  necessary  to  secure  a
complete, proper amended certification in each case and  shall  inform  this
court as soon as practicable if it is unable to execute  the  certifications
in accordance with the requirements of rule 25.2(d).  See Tex.  R.  App.  P.
25.2(d), Apx D.
      The appeal of these causes shall be automatically  reinstated  without
further order upon our receipt of the complete supplemental record.
      The clerk of this court is directed to transmit a copy of  this  order
to the attorneys of record, Appellant, the  trial  court  judge,  the  court
reporter, and the trial court clerk.
      DATED November 3, 2017.
                                             PER CURIAM


PANEL:  SUDDERTH, C.J.; PITTMAN and KERR, JJ.